On this proceeding the Special Term should have determined the amount of the lien of the judgment creditor’s attorney and have made an appropriate order accordingly. The sheriff had express notice of the claim of lien, and payments made to third parties in opposition to said claim of lien, and without notice to the lienor, were made at his own risk. The order is reversed, with ten dollars costs and disbursements, and the matter is remitted to the Special Term for determination as to the proper amount of the attorney’s lien and its enforcement by appropriate order. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.